Citation Nr: 0914015	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim regarding the revocation of the forfeiture of 
VA benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran was beleagured from December 10, 1941, to April 
9, 1942, and had prisoner of war status from April 10, 1942, 
to May [redacted], 1942.  He died in service.  The appellant seeks 
benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
appellant's previously denied claim regarding the propriety 
of the forfeiture of VA benefits.  In July 2008, the 
appellant testified before the Board at a travel board 
hearing.  


FINDINGS OF FACT

1.  By a May 1975 decision, the VA Compensation and Pension 
(C & P) Service determined that the appellant had forfeited 
her right to VA benefits under the provisions of 38 U.S.C.A. 
§ 3503(a) (now 38 U.S.C.A. § 6103(a)).  The appellant did not 
appeal.  

2.  The RO declined to reopen the claim regarding the 
propriety of the forfeiture several times thereafter, most 
recently in March 2005.  The appellant failed to perfect a 
timely appeal for any of those decisions.  

3.  The evidence received since the last final denial in 
March 2005 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The March 2005 decision that declined to reopen the claim 
regarding the propriety of the forfeiture of VA benefits is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008). 

2.  New and material evidence has not been received to reopen 
the claim regarding whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) against the appellant was 
proper.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Although the RO has determined that new and material evidence 
sufficient to reopen the claim regarding the propriety of the 
revocation has not been submitted, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In a decision dated in May 1975, the VA C & P Service 
determined that the appellant had knowingly and deliberately 
furnished materially fraudulent evidence to VA in support of 
her claim for death benefits by falsely representing her 
marital status as being that of an unremarried widow, thereby 
forfeiting her right of entitlement to all VA benefits.  
Thereafter, the RO declined to reopen the claim on several 
occasions, including in March 2005.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the March 2005 decision became final because the appellant 
did not file a timely appeal. 

The claim regarding whether a declaration of forfeiture of 
eligibility for VA benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) against the appellant was 
proper may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen her claim in 
January 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final 
decision consisted of numerous affidavits and statements 
concerning the appellant's unremarried marital status after 
the Veteran's death in 1942, the appellant's own statements 
and affidavits that she had never remarried after the 
Veteran's death, field examinations showing that the 
appellant had been living with another man as if they were 
married after the Veteran's death and that she had presented 
false and material evidence regarding her marital status, and 
testimony before a Decision Review Officer that the appellant 
had separated from her common law husband.  The RO determined 
that the declaration of forfeiture was appropriate as the 
evidence clearly showed that the appellant had intentionally 
presented false and fraudulent evidence regarding her 
unremarried marital status after the Veteran's death in 1942. 

The appellant applied to reopen her claim in January 2006.  
The Board finds that the evidence received since the last 
final decision in March 2005 is cumulative of other evidence 
of record and does not raise a reasonable possibility of 
substantiating the appellant's claim.  Newly submitted 
evidence includes a death certificate for the appellant's 
"common law" husband and a certification from the National 
Statistics Office in Manila that the appellant did not appear 
in the National Indices of Marriages from 1945 to 2008.  
Other newly submitted evidence includes a November 2006 
affidavit from the appellant's friends attesting to the 
validity of the appellant and Veteran's 1936 marriage and 
testimony from the appellant and her grandson at a travel 
board hearing in July 2008 that the appellant's "common 
law" husband had died in November 2004. 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for the revocation of the 
forfeiture of VA benefits.  Although the additionally 
submitted evidence is new, in the sense that it was not 
previously considered by agency decisionmakers, it is not 
material.  The records and testimony do not show that the 
appellant did not give false and fraudulent evidence 
regarding her marital status after the Veteran's death in 
1942.  The fact that the appellant's "common law" husband 
died in November 2004 or that her marriage to the Veteran was 
valid is irrelevant to her claim.  Similarly, although the 
appellant does not appear in the National Indices of 
Marriages between 1945 to 2008, it has been previously 
determined that she lived with another man as if he were her 
husband, and thus, the National Statistics Office 
certification is also irrelevant to the appellant's claim.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim for revocation of 
the forfeiture of VA benefits cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).   

Although the appellant has submitted new evidence that was 
not before the Board in March 2005, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim because it 
does not raise a reasonable possibility of substantiating the 
claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for the revocation of the forfeiture of VA benefits 
since the March 2005 RO decision because no competent 
evidence has been submitted showing that the appellant did 
not give false and fraudulent evidence regarding her marital 
status after the Veteran's death in 1942.  Thus, the claim 
for the revocation of the forfeiture of VA benefits is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent administrative decisions in March 2006 and 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The application to reopen the claim regarding the revocation 
of the forfeiture of VA benefits is denied.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


